35 F.3d 556
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Lawrence HOWELL, Plaintiff Appellant,v.W. CARTER, CO II;  Alvin WOOTEN, Case M. Specialist;  J.Lee, Captain;  T. JEFFRIES, Captain;  James N. ROLLINS;  K.BOWMAN, Officer;  Carol JACKSON, M. Case Specialist;  SondraMACKEL, Administrative Judge, Defendants Appellees.
No. 93-7214.
United States Court of Appeals, Fourth Circuit.
Submitted May 17, 1994.Decided Sept. 9, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.  (CA-93-1954-HAR)
Carl Lawrence Howell, Appellant Pro Se.
D.Md.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Carl Lawrence Howell appeals the district court's dismissal without prejudice of his 42 U.S.C. Sec. 1983 (1988) complaint.  Howell's complaint was dismissed for failure to comply with an order of the district court that Howell particularize a pleading regarding the disbursement of a monetary settlement he had received.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Because Howell may be able to proceed with this action by filing an amended pleading in compliance with the district court's order, the order which Howell seeks to appeal is not an appealable final order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (1993).  Accordingly, we dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED